DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 20–28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected composite structure, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/25/2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
Claim 1's "prevention structure is so provided as to prevent melting of the molding material during transportation of the molding material through the guide member";
Claim 2's "temperature increase prevention structure, which prevents heat from the heating device from transferring to the guide member";
Claim 3's "a heat insulation structure";
Claim 4's "a heat insulation member provided between the heating device and the guide member";
Claim 5's "wherein the heat insulation member is one or more selected from the group consisting of a gas, a liquid, and a solid";
Claim 9's "cooling structure";
Claim 10's "guide member having a thermal conductivity of not less than 10 W/m*k";
Claim 11's "a blowing structure";
Claim 12's "a cooling water supply structure"; and
Claim 15's "a heat dissipation structure".
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination.–An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are annotated below:
1.  A molding apparatus comprising a nozzle, a guide member guiding a molding material to the nozzle, and a heating device, wherein
a prevention structure is so provided as to prevent melting of the molding material during transportation of the molding material through the guide member.  
-not clear what is meant in view of [0047]
2.  The molding apparatus according to claim 1, wherein the prevention structure is a temperature increase prevention structure, which prevents heat from the heating device from transferring to the guide member. 
- not clear what is meant in view of [0047]
3. The molding apparatus according to claim 1, wherein the temperature increase prevention structure is a heat insulation structure.  
- not clear what is meant in view of [0047]
4.  The molding apparatus according to claim 3, wherein the heat insulation structure is a heat insulation member provided between the heating device and the guide member.
- not clear what is meant in view of [0047]
9.  The molding apparatus according to claim 1, wherein the prevention structure is a cooling structure.  
-see [0048]'s discussion of the cooling water supply structure's water filled coils. Therefore, the specification provides sufficient structure.
11.  The molding apparatus according to claim 9, wherein the cooling structure is a blowing structure.  
-see [0048]'s " An example is a blowing structure. Wind from the blowing structure is blown onto the guide member. As a result, the temperature of the guide member does not increase." However, this does not provide any structure. Instead it attempts to define the term using functional language. 
12.  The molding apparatus according to claim 9, wherein the cooling structure is a cooling water supply structure.  
-see [0048]'s "pipe may be arranged around the guide member, and water may be fed into the pipe. Even in this case, the temperature of the guide member does not increase. That is, melting of the molding material during transportation through the guide member is prevented." Therefore, the specification provides sufficient structure.
15.  The molding apparatus according to claim 1, wherein the prevention structure is a heat dissipation structure.  
-see [0050]'s "When the guide member is provided with a heat sink, the temperature of the guide member immediately decreases even when the guide member is temporarily heated. As a result, the molding material being transported through the guide member does not melt." However, this does not provide any structure. Instead it attempts to define the term using functional language.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10's units of thermal conductivity appears to require that the "k" is in the numerator. Please see below reproduction form claim 10: 

    PNG
    media_image1.png
    35
    122
    media_image1.png
    Greyscale

	This should be amended to be something like : W/(m⋅K)
  Appropriate correction is required.


	Claim Rejections - 35 USC § 112 (Written Description)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1–4, 11 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As demonstrated in the relevant section below, the specification fails to disclose sufficient corresponding structure(s) to perform function(s) of: 
1.  A molding apparatus comprising a nozzle, a guide member guiding a molding material to the nozzle, and a heating device, wherein
a prevention structure is so provided as to prevent melting of the molding material during transportation of the molding material through the guide member.  
-not clear what is meant in view of [0047]
2.  The molding apparatus according to claim 1, wherein the prevention structure is a temperature increase prevention structure, which prevents heat from the heating device from transferring to the guide member. 
- not clear what is meant in view of [0047]
3. The molding apparatus according to claim 1, wherein the temperature increase prevention structure is a heat insulation structure.  
- not clear what is meant in view of [0047]
4.  The molding apparatus according to claim 3, wherein the heat insulation structure is a heat insulation member provided between the heating device and the guide member.
- not clear what is meant in view of [0047]
11.  The molding apparatus according to claim 9, wherein the cooling structure is a blowing structure.  
-see [0048]'s " An example is a blowing structure. Wind from the blowing structure is blown onto the guide member. As a result, the temperature of the guide member does not increase." However, this does not provide any structure. Instead it attempts to define the term using functional language. 
15.  The molding apparatus according to claim 1, wherein the prevention structure is a heat dissipation structure.  
-see [0050]'s "When the guide member is provided with a heat sink, the temperature of the guide member immediately decreases even when the guide member is temporarily heated. As a result, the molding material being transported through the guide member does not melt." However, this does not provide any structure. Instead it attempts to define the term using functional language.
This/these limitation(s) is/are indefinite because the applicant has in effect failed to particularly point out and distinctly claim the invention(s) as required by 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Such a limitation(s) also lack(s) an adequate written description as required by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because an indefinite, unbounded functional limitation would cover all ways of performing a function and indicate that the inventor has not provided sufficient disclosure to show possession of the invention(s). (See MPEP 2163.03 (VI)).
Claim Rejections - 35 USC § 112 (Indefinite Limitations)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1–8, these claims recite "a prevention structure" (claim 1), " the prevention structure is a temperature increase prevention structure" (claim 2), "the temperature increase prevention structure is a heat insulation structure" (claim 3), "the heat insulation structure is a heat insulation member" (claim 4), "the heat insulation member is one or more selected from the group consisting of a gas, a liquid, and a solid" (claim 5), "the gas is one or more selected from the group consisting of air, nitrogen, and carbon dioxide" (claim 6), "the liquid is water or an aqueous solution" (claim 7), and "the solid is a non-metallic material" (claim 8). This manner of claiming very confusing. First, when one of ordinary skill in the art looks to the specification for assistance, the Figures fail to communicate what is claimed. Applicant's [0047] discuss these features but not in manner which is understandable. For example, the specification states: 
The prevention structure (the temperature increase prevention structure) is, for example, a heat insulation structure. For example, the heat insulation structure may be a heat insulation member provided between the heating device and the guide member. The heat insulation member is one or more types selected from the group consisting of gases, liquids, and solids, and a gas is preferable. 
(reproduction from [0047] of the Applicant's original specification filed on 02/19/2021). What is difference between the "prevention structure" (claim 1), "prevention structure is a temperature increase prevention structure" (claim 2), "temperature increase prevention structure is a heat insulation structure" (claim 3), and "heat insulation structure is a heat insulation member" (claim 4). If there is no difference, then please use the same language when referencing the same subject matter. Second, the remainder of [0047] discusses gases, liquids, and solids in various details but not their actual structure and/or how they are used to perform the function. For example, [0047] continues:
For example, if the solid or liquid is present in a portion of the metal nozzle (desired location: location positioned between the guide member and the heating device (heater)), heat from the heating device is not easily transmitted to the guide member. However, from the perspectives of implementation ease and cost, providing a gap between the heating device and the guide member is most preferable. Air is typically present in this gap. Due to the presence of this gap (air), heat from the heating device is not easily transmitted to the guide member.
(reproduction from [0047] of the Applicant's original specification filed on 02/19/2021).  Gas: does the applicant mean for the gas to be the same as the gap? (see claim 13 and Figure 1's 9) or is the gas the result of operating the blowing structure (see claim 11 and [0048])? Liquid: how can liquid be part of the metal nozzle? Are there holes drilled and the nozzle filled with the liquid. Or is the liquid the material or article worked upon by the cooling water supply structure (see claim 12 and [0048])? Solid: when comes to the solid form, an entirely different set of issues exist. When reading [0047] and claims 3–5 and 8, it seems like the solid would be wrapped around the guide member (insulating and increasing heat) or splitting the guide member like a heat break (which is not disclosed). What is disclosed is a heat insulating material—not a heat insulation member. (see [0098] and Figure 5's 12). Figure 12 illustrates that heat insulating material 12 is sandwiched between the guide member 4 and the metallic nozzle 5 and that the metallic nozzle is heated by the heater 6 (see [0098] and Figure 5). 
	Please revisit this manner of claiming and use consistent language which corresponds to the drawings.
 	Claims 2–19 are rejected for the same reasons via their dependency on claim 1. 
Claims 4–8 and 13–14 are rejected for the same reasons via their dependency on claim 3.
As to claim 3, the recitation of "the temperature increase prevention structure" lacks antecedent basis.
For the purposes of searching and throughout the remainder of this action, the Examiner will assume that claim 3 depends on claim 2.
Claims 4–8 and 13–14 rejected for the same reasons via their dependency on claim 1.
As to claim 10, this claim recites "a guide member" in line 2. However, claim 1 already recites "a guide member" (claim 1 line 1). One of ordinary skill in the art is unable to ascertain whether claim 10's guide member is the same structure or a new structure. If the Applicant intends claim 10's guide member to have antecedent basis in the same structure of claim 1, the Applicant may amend claim 1 to recite "the guide member." If the applicant intends claim tens guide member to be a different structure, the Applicant may amend claim 10 to recite language which is in a similar to the same feature recited in claim 1.
As to claim 5–6 and 13–14, these limitations are believed to encompass an embodiment where transfer is limited via a gap formed between the heater and guide member (see [0098] and Figure 5). First, one of ordinary skill in the art would understand claim 1 to require four structural pieces. Is generally awkward to now to require one of the four structural pieces to be a gap because a gap is not a structural piece but the absence of a structural piece. Restated differently, it seems like applicant is attempting to claim the arrangement of three structural pieces not four structural pieces. Second, one of ordinary skill in the art would understand that an arrangement like that illustrated in Figure 5 would still result in some heat being transferred via radiation. Please keep this in mind when addressing the antecedent basis issues for claim 3's "the temperature increase prevention structure" which in claim 2 is set out as a structure "which prevents heat from the heating device from transferring to the guide member." Perhaps, it might prevent the conductive transfer of heat but not heat transferred through radiation.
Claims 6–8 are rejected for the same reasons via their dependency on claim 5. 
As to claim 14, this claim recites "the gap is from 3 to 500% of a maximum inner diameter dimension of a nozzle port" is indefinite for a few reasons. First, it attempts to define the gap by referencing a maximum inner diameter dimension of an undefined nozzle port. That is the say, the nozzle port is not part of the claimed invention could be any nozzle port in existence. Second, even if claim 14 was amended to make the actual dimension ascertainable, this limitation is unclear as to how the gap is measured. Does the Applicant mean the distance between the heating device in the guide member?
As to claim 19, the recitation of "the nozzle port" lacks antecedent basis.
For the purposes of searching and throughout the remainder of this action, the Examiner will assume that the limitation at issue recites "a nozzle port." 
The following claim limitation invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
1.  A molding apparatus comprising a nozzle, a guide member guiding a molding material to the nozzle, and a heating device, wherein
a prevention structure is so provided as to prevent melting of the molding material during transportation of the molding material through the guide member.  
-not clear what is meant in view of [0047]
2.  The molding apparatus according to claim 1, wherein the prevention structure is a temperature increase prevention structure, which prevents heat from the heating device from transferring to the guide member. 
- not clear what is meant in view of [0047]
3. The molding apparatus according to claim 1, wherein the temperature increase prevention structure is a heat insulation structure.  
- not clear what is meant in view of [0047]
4.  The molding apparatus according to claim 3, wherein the heat insulation structure is a heat insulation member provided between the heating device and the guide member.
- not clear what is meant in view of [0047]
11.  The molding apparatus according to claim 9, wherein the cooling structure is a blowing structure.  
-see [0048]'s " An example is a blowing structure. Wind from the blowing structure is blown onto the guide member. As a result, the temperature of the guide member does not increase." However, this does not provide any structure. Instead it attempts to define the term using functional language. 
12.  The molding apparatus according to claim 9, wherein the cooling structure is a cooling water supply structure.  
-see [0048]'s "pipe may be arranged around the guide member, and water may be fed into the pipe. Even in this case, the temperature of the guide member does not increase. That is, melting of the molding material during transportation through the guide member is prevented." Therefore, the specification provides sufficient structure.
15.  The molding apparatus according to claim 1, wherein the prevention structure is a heat dissipation structure.  
-see [0050]'s "When the guide member is provided with a heat sink, the temperature of the guide member immediately decreases even when the guide member is temporarily heated. As a result, the molding material being transported through the guide member does not melt." However, this does not provide any structure. Instead it attempts to define the term using functional language.
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112 (Failure to Further Limit)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 3 recites "wherein the temperature increase prevention structure is a heat insulation structure." However, claim 1 does not contain a temperature increase prevention structure. Therefore, claim 3 cannot limit the scope of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
For the purposes of searching and throughout the remainder of this action, the Examiner will assume that claim 3 is dependent on claim 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1–9, 11, and 13–18 is/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by CRUMP US Patent No. 5340433.
As to claim 1, CRUMP discloses a molding apparatus (Figure 13 and generally 11:44–15:52) comprising a nozzle (226–232; 12:45–63), a guide member (Figures 13–16's  216, 244, 246, and/or 248) guiding a molding material to the nozzle (12:64–13:8), and a heating device (238; 12:28–45), wherein a prevention structure (at least 248 or one of the many other structures referenced later on. However, various structures may be referenced later on because of the divergent dependent subject matter.) is so provided as to prevent melting of the molding material during transportation of the molding material through the guide member (13:35–54). 
	As to claim 2, CRUMP discloses the molding apparatus according to claim 1, wherein the prevention structure is a temperature increase prevention structure, which prevents heat from the heating device from transferring to the guide member (13:35–54). 
	As to claim 3, CRUMP discloses the molding apparatus according to claim 1, wherein the temperature increase prevention structure is a heat insulation structure (13:35–54). 
	As to claim 4, CRUMP discloses the molding apparatus according to claim 3, wherein the heat insulation structure is a heat insulation member provided between the heating device and the guide member (Figures 13–15). 
	As to claim 5, CRUMP discloses the molding apparatus according to claim 4, wherein the heat insulation member is one or more selected from the group consisting of a gas, a liquid, and a solid (solid 13:35–54). 
	As to claim 6, CRUMP discloses the molding apparatus according to claim 5. The solid of claim 5 meets this limitation. 
	As to claim 7, CRUMP discloses the molding apparatus according to claim 5. The solid of claim 5 meets this limitation.
	As to claim 8, CRUMP discloses the molding apparatus according to claim 5, wherein the solid is a non-metallic material (13:35–37). 
	As to claim 9, CRUMP discloses the molding apparatus according to claim 1, wherein the prevention structure is a cooling structure (13:35–67). 
As to claim 11, CRUMP discloses the molding apparatus according to claim 9, wherein the cooling structure is a blowing structure (13:50–65). 
 	As to claim 13, CRUMP discloses the molding apparatus according to claim 3, wherein the heat insulation structure is a gap provided between the heating device and the guide member (Figure 13). 
	As to claim 14, CRUMP discloses the molding apparatus according to claim 13. CRUMP by arriving at the limitations of claim 13 is considered to arrive at this indefinite limitation. 
	As to claim 15, CRUMP discloses the molding apparatus according to claim 1, wherein the prevention structure is a heat dissipation structure (264; 14:1–20). 
	As to claims 16–18, CRUMP discloses the molding apparatus according to claim 1.
	CRUMP, by disclosing the structure claimed in claim 1, is considered to arrive at structure which is capable of working on these claimed materials. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over  CRUMP US Patent No. 5340433 (as evidenced by DUPONT: VESPEL, For high temperature bushing/washers in turbines, jet engines and aircraft applications, Retrieved online 10/6/2022. <https://www.dupont.com/content/dam/dupont/amer/us/en/vespel/public/documents/en/Vespel_bushingswashers_aircraft_VPE_A40049_00_A0417.pdf>)
As to claim 10, CRUMP discloses the molding apparatus according to claim 9. CRUMP is silent to the thermal conductivity of cooling structure.
CRUMP teaches a guide member (248) is a made out of DUPONT "Vespel" SP-1 and that this minimizes the transfer of heat from heated liquefier nozzle 226 to lower strand guide tube 244 (13:35–40) —thereby establishing the thermal conductivity of the guide member as the result effective variable of the amount of heat that one wants to prevent from being transferred to the filament. 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to optimize the thermal conductivity of the guide member and, when optimizing would, thereby arrive at a thermal conductivity of not less than 10 W/(m*k) as a result of the routine optimization of the heat needed to be prevented from reaching the filament  (as taught by CRUMP at 13:35–40). This rational is supported by DUPONT's website's fact sheet about "Vespel" SP-1: 
[AltContent: arrow][AltContent: textbox (Similar filler to that disclosed applicant's [0047])]
    PNG
    media_image2.png
    261
    374
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    240
    766
    media_image3.png
    Greyscale

(reproduction from DUPONT's website about Vespel Sp-21).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over  CRUMP US Patent No. 5340433 in view of LEE KR 101843323 (with reference being made to the machine translation made of record by the Applicant on 11/29/2021) 
As to claim 12, CRUMP discloses the molding apparatus according to claim 9.
CRUMP fails to disclose wherein the cooling structure is a cooling water supply structure.
LEE teaches wherein the cooling structure is a cooling water supply structure (Figure 2, 740; ¶33–34).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of LEE into the disclosure of CRUMP of the benefit of limiting the amount of heat transferred from the nozzle to the guide tube (as taught by LEE at ¶31).
	 Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  CRUMP US Patent No. 5340433 in view of TURLEY US Patent No. 7744364.
As to claim 19, CRUMP discloses the molding apparatus according to claim 1.
CRUMP fails to disclose further comprising a cleaning structure for cleaning the nozzle port of the nozzle. 
TURLEY teaches a cleaning structure (Figure 1, 26) for cleaning the nozzle port of the nozzle (6:39–51). 
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings of TURLEY into the disclosure of CRUMP for the benefit of cleaning the tip of the nozzle (as taught by TURLEY at 6:39–51).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANLEY L CUMMINS IV/Examiner, Art Unit 1743